OPINION AND ORDER
In a disciplinary proceeding, the Board of Governors of the Kentucky Bar Association concluded that the respondent, Frank W. Wermeling, was guilty of unethical and unprofessional conduct calculated to bring the bench and bar of Kentucky into disrepute. The Board recommends that the respondent be suspended from the practice of law for a period of three (3) years, and that he be required to pay the costs of this action.
The Court adopts the findings and recommendations of the Board of Governors. The respondent is hereby suspended for a period of three (3) years and directed hereby to pay the costs of this proceeding.
Within twenty (20) days from the date of the entry of this Order, respondent shall notify all clients in writing of his inability to represent them and shall furnish photostatic copies of said letters of notice to the Director of the Kentucky Bar Association.
All concur except WINTERSHEIMER, J., not sitting.
ENTERED: February 6, 1986.